--------------------------------------------------------------------------------

Exhibit 10.8

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Agreement”) is made and entered
into as of June 7, 2010, between SN Strategies Corp., a Nevada corporation (the
“Company”), and Cake Ventures LLC, a California Limited Liability Company (the
“Cake”).

WHEREAS, Cake is a shareholder of the Company and the holder of certain
promissory notes of the Company;

WHEREAS, Company is the owner of certain assets and liabilities, including
without limitation, an investment in Adisn, Inc.;

WHEREAS, as a condition to the Agreement and Plan of Merger dated June 6, 2010
(“Merger Agreement”), among the Company, China SHESAYS Medical Cosmetology Inc.
(the “Merger Sub”), wholly owned by the Company, Perfect Support Limited, a
British Virgin Islands company (the “Perfect Support”), Kwai Man Yip, the sole
shareholder of Bondy Nominees Limited, a Hong Kong corporation (the “Bondy”),
which Bondy is the sole member of Techno Meg Limited, a British Virgin Islands
company (the “Techno”), which Techno is the majority member of Perfect Support,
Chengdu BOAN Investment Management Co., Ltd, (the “BOAN”), wholly owned by
Perfect Support, Sichuan SHESAYS Cosmetology Hospital Co., Ltd (the “SHESAYS”)
and all its subsidiaries, if any, from time to time, and Yixiang Zhang, Ning
Liu, Xingwang Pu, Wenhui Shao and Bing Fang, the shareholders of SHESAYS and its
subsidiaries, if any, from time to time, and the beneficiaries to the Merger
Agreement, pursuant to which Perfect Support shall first merge with and into
Merger Sub, a wholly owned subsidiary of the Company, and the Merger Sub shall
then merge with and into the Company (the “Merger”), the Company is required to
complete the transfer of all its current assets and liabilities that Company
holds immediately prior to the closing of the Merger into Cake;

WHEREAS, Company wishes to assign to Cake, and Cake wishes to assume from
Company, all of the assets and liabilities of the Company, that Company holds
immediately prior to the closing of the Merger, for such consideration and on
such terms as set out below;

WHEREAS, this Agreement is subject to and contingent upon the closing of the
Merger as contemplated by the Merger Agreement and the closing of this Agreement
shall occur immediately after the closing of the Merger.

NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

1.     Assignment of Assets. Company hereby assigns to Cake all of its business
and assets that the Company holds immediately prior to the closing of the
Merger, including without limitation, the following assets (collectively, the
“Assigned Assets”): 201,343 shares of common stock of Adisn, Inc.

(a)     All contract rights under all agreements that the Company holds
immediately prior to the closing of the Merger in which the Company is a party
(collectively, the “Assigned Contracts”).

(b)     All intellectual property rights of Company that the Company holds
immediately prior to the closing of the Merger (collectively, the “Intellectual
Property”); provided that, concurrently with or subsequent to the execution of
this Agreement, Company will be executing and filing with a domain registrar
assignments of domains for such items of Intellectual Property which have been
registered as such.

--------------------------------------------------------------------------------

(c)     All licenses, franchises, grants, easements, exceptions, certificates,
consents, permits, approvals, orders and other authorizations of any
governmental body held by the Company that the Company holds immediately prior
to the closing of the Merger (collectively, the “Licenses”).

(d)     All of the tangible assets of the Company that the Company holds
immediately prior to the closing of the Merger (the “Tangible Assets”).

2.     Assumption of Assets and Liabilities. Cake hereby expressly assumes all
existing liabilities of the Company prior to the Effective Time of the Merger,
and perform all duties and obligations of the Company arising under all of
Company’s liabilities and Company’s liabilities related to the Assigned Assets
from and after the date hereof, including, but not limited to, all outstanding
promissory notes payable to the order of Cake (the “Assignment and Assumption”).

3.     Representations of the Company.

Company hereby represent and warrant to Cake the following:

(a)     Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with full power and authority to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted.

(b)     Company has the absolute and unrestricted right, power, legal capacity
and authority to enter into and perform its obligations under this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement, when executed and delivered by Cake, will
be a valid and binding obligation of Company, enforceable against it in
accordance with its terms.

(c)     Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, or
(with or without notice or lapse of time, or both) result in a termination,
breach or violation of (i) any instrument, contract or agreement to which
Company is a party or by it is bound, or (ii) any law, ordinance, judgment,
decree, order, statute, or regulation, or that of any other governmental body or
authority, applicable to Company or its assets or properties.

(d)     The Assigned Assets constitute all of the assets of Company that the
Company holds immediately prior to the closing of the Merger. Company is the
sole owner of the Assigned Assets that the Company holds immediately prior to
the closing of the Merger and has good and marketable title to the Assigned
Assets, free and clear of any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
consummation of the transactions contemplated hereby, the Company will have no
assets.

(e) The Liabilities constitute the only liabilities of Company relating to the
Assigned Assets that the Company holds immediately prior to the closing of the
Merger. Upon the consummation of the transactions contemplated hereby, the
Company will have no liabilities with respect to the Assigned Assets.

4.     Representations of the Cake.

Cake hereby represents and warrants to the Company the following:

2

--------------------------------------------------------------------------------

(a)     Cake is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of California, with full power and
authority to own, lease, use and operate its properties and to carry on its
business as and where now owned, leased, used, operated and conducted.

(b)     Cake has the absolute and unrestricted right, power, legal capacity and
authority to enter into and perform its obligations under this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement, when executed and delivered by Company,
will be a valid and binding obligation of Cake, enforceable against it in
accordance with its terms.

(c)     Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, or
(with or without notice or lapse of time, or both) result in a termination,
breach or violation of (i) any instrument, contract or agreement to which either
Cake is a party or by which it is bound, or (ii) any law, ordinance, judgment,
decree, order, statute, or regulation, or that of any other governmental body or
authority, applicable to Cake or its assets or properties.

5.     Power of Attorney. Company hereby constitutes and appoints Cake its true,
lawful and irrevocable attorney to demand, receive and enforce the performance
of the terms of the Assigned Contracts, the Intellectual Property, the Licenses,
and the Assigned Personal Property Leases, or to otherwise deal in respect of
the Assigned Assets, and to give receipts, releases and satisfactions for the
same, and this may be done either in the name of Company or in the name of Cake
with the same force and effect as Company could do if this Agreement had not
been made.

6.     Payment of Expenses. Cake shall be liable for any and all costs and
expenses arising out of or in connection with the transactions contemplated by
this Agreement. In the event that Company receives any invoices for costs and/or
expenses associated herewith after the date hereof, Company shall forward such
invoices to Cake for payment.

7.     Condition Precedent. This Agreement is subject to and contingent upon the
signing of the Merger Agreement and the merger transaction contemplated by the
Merger Agreement and the closing of this Agreement shall occur immediately after
the closing of the Merger.

8.     Miscellaneous.

(a)     This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada.

(b)     If any covenant or agreement contained herein, or any part hereof, is
held to be invalid, illegal or unenforceable for any reason, such provision will
be deemed modified to the extent necessary to be valid, legal and enforceable
and to give effect of the intent of the parties hereto.

(c)     This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof. This Agreement supersedes all prior
agreements between the parties with respect to the subject matter hereof or
thereof. There are no representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein or in the other agreements referenced herein.

(d)     This Agreement may not be amended or modified except by the express
written consent of the parties hereto. Any waiver by the parties of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach thereof or of any other provision.

3

--------------------------------------------------------------------------------

(e)     This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors and permitted
assignees and heirs and legal representatives.

(f)     The parties hereto intend that this Agreement shall not benefit or
create any right or cause of action in or on behalf of any person other than the
parties hereto.

(g)     The parties agree that this Agreement shall be deemed to have been
jointly and equally drafted by them, and that the provisions of this Agreement
therefore shall not be construed against a party or parties on the ground that
such party or parties drafted or was more responsible for the drafting of any
such provision(s). The parties further agree that they have each carefully read
the terms and conditions of this Agreement, that they know and understand the
contents and effect of this Agreement and that the legal effect of this
Agreement has been fully explained to its satisfaction by counsel of its own
choosing.

(h)     The parties hereto agree to execute and deliver such further documents
and instruments and to do such other acts and things any of them, as the case
may be, may reasonably request in order to effectuate the transactions
contemplated by this Agreement.

(i)     This Agreement may be executed in counterparts and by facsimile, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

[Remainder of Page Intentionally Omitted; Signature Page to Follow]

4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized officer or representative as of the date first
above written.

COMPANY:   SN STRATEGIES CORP.   By: Name: Michael Hawks Title: President  
CAKE:   CAKE VENTURES LLC   By: Name: Monu Joseph Title: President

5

--------------------------------------------------------------------------------